Citation Nr: 1034729	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-29 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida



THE ISSUE

Entitlement to total disability rating based on individual 
unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1990 to June 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the RO.

In June 2010, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran's service-connected disabilities are rated as 
follows: 40 percent for lumbosacral strain; 20 percent for 
postoperative residuals of a left ankle injury; 10 percent for 
residuals of a left knee injury with chronic strain; 10 percent 
for tinnitus; 10 percent for residuals of a 5th metacarpal 
fracture with numbness and weakness; 10 percent for right hip 
strain; 10 percent for left hip strain; 10 percent for thoracic 
spine strain associated with lumbosacral strain; 10 percent for 
bilateral otitis media; and no percent for bilateral hearing 
loss.  The combined rating is 80 percent.

A June 2008 letter from a physician contains an opinion that the 
Veteran is unable to work due to his back disability.

A November 2007 VA examiner essentially opined that the Veteran 
was capable of obtaining and maintaining employment.  The 
examiner further suggested that the Veteran should be examined by 
a rheumatologist in light of the Veteran's subjective complaints 
of pain.  The record shows that this suggestion was also made by 
his primary care physician.  

As further evidentiary development is indicated, the matter must 
be remanded.
The RO should also take the opportunity to obtain ongoing 
treatment records for his service-connected disabilities since 
June 2007.

In June 2010, the Veteran testified that he started to receive 
disability benefits from the Social Security Administration (SSA) 
in October or November of 2008.  The RO has not had an 
opportunity to obtain these records.

Where there is actual notice to VA that the veteran is receiving 
disability benefits from the SSA, VA has the duty to acquire a 
copy of the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA treatment 
records dated from June 2007 to the present 
related to the Veteran's service-connected 
disabilities and associate those records 
with the claims folder.

2.  The RO should request from the SSA the 
records pertinent to the Veteran's award or 
denial of Social Security disability 
benefits, including any administrative 
decision and the medical records relied 
upon concerning that claim.  In the event 
that such records cannot be obtained, 
complete and full verification of this must 
be made clear.

3.  Upon completion of the above 
development, the RO should arrange for a VA 
examination by a physician to determine the 
current severity of the service-connected 
lumbosacral strain.  

The Veteran's VA claims folder and a copy 
of this remand must be made available to 
the examiner for review in connection with 
the examination.

All appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The VA 
examiner in this regard should elicit from 
the Veteran and record a complete medical 
history.

4.  Following such development, the RO 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on an 
opinion and/or examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes).  If 
any such action does not resolve the claim, 
the RO shall issue the Veteran and his 
representative a supplemental statement of 
the case.  They should be afforded a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


